Same Case — on a Re-hearing.
Bullard J.
A re-hearing was granted in this case, on the suggestion that the jury had rendered a verdict for vindictive damages ; whereas the plaintiff was entitled simply to indemnity, according to the opinion of this court first pronounced. We have, theréfore, given to the whole case an attentive consideration, and have examined the evidence upon which the jury acted, and proceed to give the result of our reflections on the subject;
*470In the first place, it has great weight, with us, that the Judge who presided at the trial, overruled a motion for a new trial, which was asked for on the ground that the damages were excessive ; expressing, at the same time, his decided opinion that the plaintiff was not entitled to vindictive damages. Although he regarded the damages awarded as high, he did not think them excessive, and clearly unauthorized by the evidence.
In the next place, it may be remarked that it is in some measure the fault of the defendant," if the jury, as well as this court, have not a more definite standard by which to estimate the damages sustained by the plaintiff. If, instead of taking off the slaves and employing them on another plantation, he had employed them on the place, in improving and cultivating it to the best advantage, and had administered it like a prudent father of a family, then the result of his administration would have furnished a fair measure of indemnity. But his management was not of that character. He employed much of the labor of the place on another tract of land, and even took away a part of the plant cane. The jury had, therefore, to ascertain, as well as they could, what might have been made on such a place, with prudent management, not only in. crops, but in improvements with a view to future productiveness. It is shown that there were on the place about fifty hands, and that five hundred acres of land were under fence. Such a plantation, with good management, might yield, according to the statement of one witness, from five to ten hogsheads of sugar per hand, besides provisions and plant cane for the following year. It is true the plantation yielded very little under the management of the defendant, during the year he had control of .it; but that result furnishes by no means a just standard by which to estimate the damages due to the plaintiff.
The case was tried by a jury of planters, and their finding satisfied the Judge who presided at the trial; and we do not consider the damages awarded so clearly excessive, as to authorize' Us to pronounce that the court erred in refusing to grant a new trial.
It is, therefore, ordered that the judgment first pronounced remain undisturbed.